ORDER

PER CURIAM.
Defendant Larry Hopkins appeals the judgment entered upon his conviction by a jury of first degree murder, in violation of section 565.020 RSMo 1994, and armed criminal action, in violation of section 571.015 RSMo 1994.
On appeal, defendant contends that the trial court erred in refusing to grant a mistrial based, on the prosecutor’s alleged failure to timely disclose evidence. In addition, defendant requests plain error review of the trial court’s allowing the deputy chief medical examiner of the City of St. Louis to testify as to the findings contained in the autopsy report written by the chief medical examiner of the City of St. Louis without proper foundation that the chief medical examiner was qualified as an expert in his field.
*779We have examined the briefs and the record on appeal. We find no manifest injustice. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).